DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
			STATUS OF THE CLAIMS
CLAIMS 1-20 ARE PENDING.  This is a SECOND non-final.  
The 112 rejection has been overcome by amendment.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 is indefinite in that there is no step of having a first fermentation before the second fermentation.  
In claim 19, “the baled produced” should be – the bale produced - .  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1- 5, 7-9, 14, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fan et al. (CN 101744146 A (applicants' reference) in view of  US Dairy Forage Research Center (USDA)  Feb 10, 20005) , in view of Bell (WO 00/13525)(applicants’ reference) and  Ohio Beef Cattle Letter, and Steffen Systems.  
	Fan et al. discloses a method of combining silage corn, alfalfa grass in an agitator, with other ingredients and water and mixing, packing and vacuum sealing, stacking and fermenting (abstract).  The amounts of alfalfa grass are 2 to 5 kg and amount of corn was 18 Kg of silage corn.  The fodder mixture was added to a vacuum extraction bag and sealed and fermented at for 10-15 days((0011-16).  The use of a vacuum is seen as consolidating the feed.  Claim 1 differs from the reference in the particular amounts of alfalfa and corn silage.  USDA discloses the use of alfalfa and corn silage, with alfalfa silage in % dry matter of 40.2 % and Corn silage in amounts of 35.5%  (page 23, entitled Alfalfa:corn silage and page 3,  entitled Future of Forage Crops: Alfalfa and Corn Silage).  These amounts are almost a 1 to 1 ratio as claimed (40.2 alfalfa to 35.5% corn silage).  
	Claim 1 further differs from the reference in metering the first blend in  a high-density hay press, and pressing into a bale, and consolidating the bale. Ohio Beef discloses that baleage or “WET WRAPPED HAY” is forage with a high moisture content that is baled with a round baler and then sealed in a plastic bag or wrapped in plastic to keep oxygen out and allows fermentation to proceed (page 1 Paragraph 26 Baleage Mistakes).  Steffen Systems discloses high density bale compression systems , using automatic presses.  The bales are compressed to two or three times their field density.  The reference discloses innovations of ultra-high density (1992) and automated shrink wrapping (2003).   Pressing the hay is seen to be the same as consolidating the bale.  Bell discloses a method of making a livestock feed from moist grain and a binding agent, where the mixture is placed within a bag and sealed to allow fermentation to take place (abstract).  The feed can be made up of whole maize and  plant material and grain and can be loaded into bags (page 6, lines 1-5, page 4, lines 15-23).  The reference disclosed that it was known to store cereal and crops in large stretch wrap round bales.  The  farmer had to use mechanized equipment to move the feed and to distribute the feed (page 2, lines 15-23) .   As it was known to use large bales from which stretch wrap was covered, or small bags to ferment the hay, carbon dioxide would have been generated by the fermentation process, since that is the product of fermentation of carbohydrates found in the grains and corn, and it would have been within the skill of the ordinary worker to allow fermentation to proceed for a particular length of time depending on the particular ingredients in the bale or bags.  
	Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to use particular ingredients of alfalfa and corn silage, and mix them as disclosed by Fan et al.,  in the claimed amounts as disclosed by USDA and to use a high-density press to consolidate the grains and to wrap the bale in plastic wrap, as disclosed by Steffens Systems, and  to ferment the hay mixture as disclosed by BELL for a particular length of time.  
	One of ordinary skill in the art, before the effective filing date of the claimed invention would have been motivated to make the claimed feed bales as disclosed by the combined references, since it was known to use particular amounts of corn silage and alfalfa, and to use a high-density hay press to press the hay into a bale, thereby consolidating the bale, and to seal the bale with plastic wrap to allow for fermentation for a particular length of time as disclosed by the combined references.
One of ordinary skill in the art before the effective filing date of the claimed invention would have had a reasonable expectation of success in doing so since the steps to make a fermented bale were known as disclosed by the combined references.  
Claim 2 further requires a sleeve to consolidate the bale.  Steffen Systems discloses the use of automated shrink wrapping, and Ohio Beef discloses tightly baling and wrapping in plastic, which is considered to make a sleeve, absent any other limitations on the type of sleeve (page 1 of both references).
            As to the use of a strap as in claim 3, Steffens discloses a process of compressing a slab of hay in a banding chamber using 4 to six bands.    Bands are considered to serve the same function as straps in holding the hay together.  
Twine is disclosed as in claim 4 (Ohio beef, last para. ).
Claim 5 requires a vacuum to consolidate the bale. Fan et al. discloses a method of using vacuum extraction  after combining the ingredients and packing the mixture. A vacuum was applied to the bag and sealed (0011-0016).    
Claim 7 requires that the fermented feed composition has a dry matter content of from 60 to 72% and claim 8 requires no rehydration, and claim 9 requires the use of an extrusion press.   As the amount of alfalfa and corn silage has been disclosed above, it is seen that it would have been within the skill of the ordinary worker to use a feed with a particular dry matter content, which depends on to what degree the alfalfa and corn are fertilized and harvested.  Fan discloses fermenting the forage with no rehydration.  Steffens  discloses as in claim 9, the use of an extrusion press, since it states that “the next bale extrudes the finished banded bale”  (Steffen systems other products, page 1).   
Claim 14 differs from claim 1, in the use of lesser amounts of alfalfa and corn silage.  It would have been within the skill of the ordinary worker to vary the amounts of feed ingredients according to what animals are being fed, and their nutritional needs.  The claim is also a product by process claim.  The fact that the procedures of the reference are different than that of applicant is not a sufficient reason for allowing the product-by-process claims since the patentability of such claims is based upon the product formed and not the method by which it was produced.  See In re Thorpe 227 USPQ 964.  The burden is upon applicant to submit objective evidence to support their position as to the product-by-process claims.  See Ex parte Jungfer 18 USPQ 2D 1796.  
It would have been obvious for reasons given in claim 1, to make a product as claimed and to vary the amounts of ingredients.  
Claim 17 is to a method of initiating a secondary fermentation which further requires an alfalfa and corn silage having a particular moisture content.   As this process is a repetition of the first process, it is seen that it would have been obvious to initiate another fermentation, by adding more bacteria, if the amount of lactic acid bacteria being produced was not enough to produce the right acidity.  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to use particular ingredients of alfalfa and corn silage, and mix them as disclosed by Fan et al.,  in the claimed amounts as disclosed by USDA and to use a high-density press to consolidate the grains and to wrap the bale in plastic wrap, as disclosed by Steffens Systems, and  to ferment the hay mixture as disclosed by BELL for a particular length of time.  
	One of ordinary skill in the art, before the effective filing date of the claimed invention would have been motivated to make the claimed feed bales as disclosed by the combined references, since it was known to use particular amounts of corn silage and alfalfa, and to use a high-density hay press to press the hay into a bale, thereby consolidating the bale, and to seal the bale with plastic wrap to allow for fermentation for a particular length of time as disclosed by the combined references.
One of ordinary skill in the art before the effective filing date of the claimed invention would have had a reasonable expectation of success in doing so since the steps to make a fermented bale were known as disclosed by the combined references.  
The further limitations of claims 15, 18-20 have been disclosed above and are obvious for those reasons.  


Claims 10-13, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Fan et al. (CN 101744146 A (applicants' reference) in view of  US Dairy Forage Research Center (USDA), in view of Bell (WO 00/13525)(applicants reference) and  Ohio Beef Cattle Letter, and Steffen Systems as applied to claim 1-9, 14, 15, 17-20 above, and further in view of “Moisture Content”..
The limitations of claims 10  as to the feed composition are disclosed above and are obvious for those reasons, except for the moisture content of alfalfa and corn silage.  Ohio Beef  discloses the use of baleage or “wet wrapped hay which is sealed or wrapped in plastic to keep oxygen out.  The reference discloses that forages (alfalfa and corn) should be cut at early maturity with a high sugar content, and allowed to wilt to a 40-60% moisture range, then fermented.  Also, the reference discloses that too high a moisture content of more than 70% will almost guarantee clostridial growth and spoilage ( page 1, lines 10-18, page 2, top paragraph 3). No patentable distinction is seen at this time between a moisture content of 40% and 35%, absent unexpected results.    Also, the reference, “Moisture content” discloses the use of baleage having a moisture content of 40%, and small scale bales with a moisture content of 22 to 18% (instant claims,  10 and 16).  Therefore, it would have been obvious to use known amounts of moisture as disclosed by “Moisture content” in the process and composition of the combined references in order to avoid spoilage, and to have a particular dry moisture content.  One would have been motivated to use a lower dry moisture content as disclosed by  “Moisture content”  in the process of Fan in order to achieve a satisfactory and stable baled product.  One would have an expectation of success in lowering the moisture content and raising the dry matter content, since these parameters have been shown as known in making a baled forage product.  
 One would have expected flattened corn grains as in claim 13, since the product was compressed.  
	 Claim 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Fan et al. (CN 101744146 A (applicants' reference in view of  US Dairy Forage Research Center (USDA)  Feb 10, 20005) , in view of Bell (WO 00/13525)(applicants’ reference), Ohio Beef Cattle Letter, and Steffen Systems as applied to claim 1-5, 7-14, 17-20 above, and further in view of Hayforks.com. ( Informational reference).
Claim 6 further requires a bale density of from 25 to 35 lbs per cubic foot.  Hayforks discloses information as to high density square hay bales where a bale press compresses hay to 2 to 3 times as much as a regular bale of the same size  depending on the size of the hay bale (paragraph starting with “High density square hay bales”).   Typical hay bale density was disclosed to be 9 to 12 lbs per cubic foot (How Bale Density affects Hay bale Weight).   It would have been within the skill of the ordinary worker to choose a particular density which would allow fermentation of the feed composition, since it was known that the fermentation was anaerobic, thereby requiring that oxygen be excluded from the hale bales, thereby requiring a particular density to exclude oxygen.  Therefore, it would have been obvious to use particular bale densities as disclosed by Hayforks, in the process of the combined references in order to have a high-density bale, and one would have been motivated to use a high-density bale in order to make a smaller bale, which was easier to handle, and one would have had evidence of success, since it was known to make such types of hale bales, and one could have used this information in the process of Fan if one wanted  higher density bales.  
Claim 15 further requires sleeving the bale discharge from the high- density hay press.  To make high density bales, high density producing bales would have had to be used.  Steffen Systems discloses the use of automated shrink wrapping, and Ohio Beef discloses tightly baling and wrapping in plastic, which is considered to make a sleeve, absent any other limitations on the type of sleeve (page 1 of both references).


			ARGUMENTS
Applicant's arguments filed 7-5-2022 have been fully considered but they are not persuasive.  
Applicants argue that the examiner is picking and choosing teachings from the references.  However, if certain processes are known in the art, it would be obvious to use them for their known functions.  
Applicants argue that Fan includes other ingredients in its composition such as soy sauce dregs and water.  However, applicants’ claims are open, comprising claims and do not exclude other ingredients.  
Applicants argue that the water content in Fan is from 45 to 50%.  However, claims 1-6, 8-9, 14, 15,  and 17, do not require any moisture content.  Claim 10 does require a moisture content of under 35%, and other dependent claims.  
Applicants argue that the reference to Fan cannot be modified to use a lesser amount of moisture.  This is not seen as it is routine to use improvements in processes.  In addition, the new reference to “Moisture content” discloses that it was known to bale alfalfa having a moisture content of 40 % and lesser amounts of 22% for small bales and 18% for big round or square bales.    
Applicants argue that the composition of Fan cannot be pressed into a high-density base as in claims 1, 14 and 17 without increasing the dry matter.  However, an additional references is added to the Office Action  to disclose as taught by the reference to  “Moisture Content” that it is known to use lower amounts of moisture in a baled alfalfa product.  Also, USDA discloses the use of alfalfa and corn silage, with alfalfa silage in % dry matter of 40.2 % and Corn silage in amounts of 35.5%  (page 23, entitled Alfalfa:corn silage and page 3,  entitled Future of Forage Crops: Alfalfa and Corn Silage).  These amounts are almost a 1 to 1 ratio as claimed (40.2 alfalfa to 35.5% corn silage).  
Ohio Beef discloses that baleage or “WET WRAPPED HAY” is forage with a high moisture content that is baled with a round baler and then sealed in a plastic bag or wrapped in plastic to keep oxygen out and allows fermentation to proceed (page 1, Paragraph 26,  Baleage Mistakes).  
Applicants argue as to the low dry matter and high-water composition of Fan that this composition cannot be pressed into a bale.  However, claim 10 is to a composition and does not require it to be baled, claim 14 does not have a final moisture content, nor does claim 17.  Also, nothing has been shown as to what the dried matter content of Fan would have been.
Applicants argue that the references cannot be combined because Fan teaches dregs and water (not excluded from the claims), and Ohio Beef discloses a high moisture content,  and that Fan’s method would not make the claimed product in that one cannot modify Fan, since it would make the process inoperable.  Nothing has been shown that in the process and composition of Fan, that the composition could not be pressed into a high-density bale, without increasing the percentage of dry matter.  In addition, nothing has been shown what this increase would be, in order to define over the claims, nor has a step of losing large amounts of water been excluded by the claims.  It has been disclosed as above that higher dry matter contents were known, especially when one does not even know how high Fan’s dry matter content would rise to.  
Applicants argue as to the Robinson Declaration that due to the high matter content of G’lage the product is stable.  However, nothing has been disclosed that the product of Fan is not stable.  
As to Applicants’ affidavit by Robinson, a new reference has been added to show that it was known to use the claimed moisture content in baled alfalfa.  The affidavit does not state just what the moisture  content would have been, or the dry matter content of Fan if  the product is baled.  Not all of the instant claims require a product or process of bailing the forage.  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN F HEGGESTAD whose telephone number is 571-272-1404.  The examiner can normally be reached on Monday, Tuesday, and Friday from 10:00 to 4:00.  The Examiner can be reached at Helen.Heggestad@USPTO.gov on  Wednesdays, and Thursdays, and from 8-12 AM on those days.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ms. Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	/HELEN F HEGGESTAD/           Primary Examiner, Art Unit 1793                                                                                                                                                                                              	HFH 9-1-2022